DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly A. Barton on 13 January 2022.
This application is in condition for allowance except for the presence of Claim 20 directed to an invention non-elected with traverse in the reply filed on 06 July 2021. Applicants have authorized the cancellation of Claim 20 via Examiner’s Amendment, which has been incorporated herein.

Election/Restrictions
Claims 1-2, 4-6, and 8-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 13-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 03 December 2021.  These drawings are acceptable.

Claim Status
Claim 20 has been cancelled.
Claims 1-2, 4-6, and 8-19 are pending.
Claims 1-2, 4-6, and 8-19 are allowed.

Allowable Subject Matter
Claims 1-2, 4-6, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is Kondo et al. (JPH 08-7322, cited previously, Kondo and Murdzek (“The Optimization of the Microwave Synthesis and 
Kondo teaches a tungsten bronze film with a thickness of 0.01-2mm; specifically Kondo teaches a thickness of 0.1-10μm (Paragraph [0007]), which abuts the instantly claimed range, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Kondo further teaches that the film comprises micron-sized particles in the range of 0.04-10μm; specifically Kondo teaches 0.5μm or less particles (Paragraph [0011]), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. Id. 
Kondo fails to explicitly teach or suggest a conductivity of the tungsten bronze film. Moreover, Kondo utilizes method steps, i.e., slurry casting and heating, but teaches a substantially different heating temperature, i.e., 80-250°C, instead of 700-1000°C as taught in the instant application, and therefore it would be unreasonable to presume the tungsten bronze of Kondo implicitly and inherently possess the instantly claimed conductivity.
Other art by Murdzek teaches a tungsten bronze film comprising micron size particles having a particle size in the range of 0.04-10μm (see Figure 8). Regarding the thickness limitation, Murdzek does not explicitly disclose a thickness of the tungsten bronze film, however the examiner submits that Murdzek does disclose a thickness of ~1mm apparent from a tungsten bronze disk (see Figure 4 – left panel). Moreover the examiner submits that from this teaching of thickness, and that Murdzek deposits the tungsten bronze film onto a copper substrate (Section 3.B – Paragraph 2), one of ordinary skill would recognize the teaching of Kondo (cited above), as a positive teaching in the art for a thickness range of tungsten bronze films deposited on prima facie obvious.
Murdzek does not teach a conductivity of the tungsten bronze film of at least 1 x 108 S/m, but achieves a maximum conductivity for the tungsten bronze film of 9.9 x 106 S/m (Table 2). The examiner acknowledges applicant’s argument that Murdzek fails to teach a relationship between thickness and conductivity and concurs. Accordingly, the conductivity taught by of Murdzek is at least one order of magnitude less than instant Claim 1, and therefore the present application distinguishes over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Pages 6-7 of Remarks, filed 03 December 2021, with respect to the objections of the Claims, Drawings, and Specification have been fully considered and are persuasive. Specifically, applicant has amended the above sections to remove objectionable subject matter. The previous objections of the Claims, Drawings, and Specification have been withdrawn. 
Applicant’s arguments and amendments, see Pages 7-8 of Remarks, filed 03 December 2021, with respect to the 35 USC 112b rejections of Claims 1-12 have been fully considered and 
Applicant’s arguments and amendments, see Pages 8-9 of Remarks, filed 03 December 2021, with respect to the 35 USC 103 rejections of Claims 1-12 over Kondo and Heim, and Murdzek and Bae have been fully considered and are persuasive. With respect to Kondo and Heim, applicants have amended Claim 1 to include a conductivity value for the tungsten bronze film which is not taught or suggested in Kondo or Heim. With respect to Murdzek and Bae, applicants argue that Murdzek discloses a conductivity value below that which is instantly disclosed and that the Examiner’s position with respect to the results effective variable is improper because Murdzek fails to disclose a recognizable relationship between the thickness of the bronze tungsten film and the resulting conductivity, and therefore the present application distinguishes over Murdzek. Applicant’s arguments are persuasive and therefore the 103 rejections of Claims 1-12 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D SCHNEIBLE/Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784